Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.23 Page 1 of 23

STATUTORY DECLARATION

|, Shawn Sallesi of Suite 1233, 139 Flora Street Sutherland in the State of New South Wales, Australia, a Licensed
Commercial Agent do solemnly and sincerely declare that:

1. | did on 4 December 2020 at 01:14 pm duly serve EASY DAY STUDIOS PTY. LTD, the Defendant, with a copy
of the following document:

A. Summons in a Civil Action
B. Complaint for Damages
©. Civil Gover Sheet

by delivering them to Unit 11, 106 Wardell Road, MARRICKVILLE, in the State of New South Wales, Australia.

2. True copies of the documents are annexed hereto and marked "A", "B" and "C" respectively,

3. At the time of service | found no persons at the premises. | placed the documents in a sealed envelope,
addressed to EASY DAY STUDIOS PTY LTD and affixed to the front door of Unit 11, 106 Wardell Road,
MACKSVILLE NSW, Australia, being the registered office of EASY DAY STUDIOS PTY LTD.

4, | have attained the age of sixteen years.

| make this solemn declaration conscientiously believing the same to be true, and by virtue of the provisions of the
Oaths act 1900.

Declared at K OGARAH ht LJ
on the joTe JECEmREL RPL

Beforeme: ftwiilia El-tMouvoni

(‘nee ——" Declarant

A Justice of the Peace _ \REDAX

 

 

I, Pashia — ea |-Mouvan ,a JP for NSW....... (BRIAE secssvetvaneeneaven , certify
[full name of JP] LIP regisiration number
1.1 saw the face of the deponent.

2. | have known the depenent for at least 12 months.

   

 

[identification decument relied on (may be original or certified copy]

Date [O fia 202-0

Signature of JP
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.24 Page 2 of 23

Annexure “A”

fA
Attached is the Annexure referred to as “A” in the Affidavit of Shawn Sallesi swom this to" day of December
2020 before me:

Witness

Name: Awilia E\-Mornvan:
Qualification Just ce of te ace- (8%298

 
 

AQ 441 Summons in a Civil Action

 

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

Zachary Miller, an individual

Civil Action No. 20cv2187-LAB-DEB
Plaintiff
Vv.
Easy Day Studios Pty. Ltd., an Australian proprietary
limited company; Reverb Communications, Inc., a
California corporation; and DOES 1-25, inclusive

 

Defendant

 

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Matthew Miller

755 Fresca CT.

Solana Beach, CA 92075
858-755-6688

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

 

Date: 11/9/20 John Merrill
CLERK OF COURT
5 S. Dunbar

 

Signature of Clerk or Deputy Clerk

DA

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.26 Page 4 of 23

   

AQ 441 Summons in a Civil Action (Page 2)

 

 

Civil Action No. 20cv2187-LAB-DEB Date Issued: 11/9/20

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This suramons for (name of individual and title, if any)

 

was received by me on (date)

 

I personally served the summons on the individual at (place)

 

on {date} 5 Or

 

I left the summons at the individual's residence or place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of the individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

on (date) ; or
T returned the summons unexecuted because ; Or
Other (specify):
My fees are $ for travel and $ for services, for a total of $
1 declare under penalty of perjury that this information is true.
Date:
ae Server's Signature
Printed name and title

 

Server's address

 

NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A USS.
MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
ALL PROCEEDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
JUDGMENT.

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
VOLUNTARY AND SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
PARTIES CONSENT WiLL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
BE INFORMED OF YOUR DECISION,

JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.27 Page 5 of 23

Annexure “B”

TH
Attached is the Annexure referred to as “B” in the Affidavit of Shawn Sallesi sworn this 40 day of December
2020 before me:

Witness

Name: Amiliq El -Mourani
Qualification Tuskeoe of He Feece- 1 CEQA
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.28 Page 6 of 23

Case

Oo Oo ~ DH wm BR WwW BB

Nm NM NM NH ND KD ORD ORD ORD meme
Oo st ON ON mR BH YS SE Sl OULlUmlLlUlUl YO lUlrlU UWL Ure ll

 

 

3:20-cv-02187-LAB-DEB Document 1 Filed 11/09/20 PagelD.1 Page 1 of 16

Matthew Miller, Esq. (SBN 185741)
matt@millermlaw.com

LAW OFICES OF MATTHEW MILLER
755 Fresca Court

Solana Beach, California 92075
Telephone: 858) 755-6688

Facsimile: (425) 962-7935

Attorney for Plaintiff Zachary Miller

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ZACHARY MILLER, an individual, Case No.: '20CV2187 LAB DEB
Plaintiff, COMPLAINT FOR DAMAGES
VS.
1. FALSE ENDORSEMENT
EASY DAY STUDIOS PTY LTD, an UNDER THE LANHAM ACT
Australian proprietary limited company; (15 U.S.C. § 1125(A));
REVERB COMMUNICATIONS, INC., 2. FALSE ADVERTISING UNDER
a California corporation; and DOES 1- THE LANHAM ACT
25 INCLUSIVE, (15 U.S.C. § 1125(A));
3. VIOLATION OF CALIFORNIA
Defendants. CIVIL CODE SECTION 3344;
4. VIOLATION OF COMMON
LAW RIGHT OF PUBLICITY;
DEMAND FOR JURY TRIAL

 

 

Plaintiff Zachary Miller, by and through his undersigned attorney, alleges
upon knowledge as to himself and his own acts and alleges upon information and

belief as to all other matters, brings this Complaint.

COMPLAINT a

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.29 Page 7 of 23

Case

Oo CO SS DH we BR W NN

Be NM BNR BR BO BRO RD OND OBR OO Re eee
oO “sO Uw SF WY NY KH DOD SO He Hs HD mH FP DW NY KF CS

 

 

3:20-cv-02187-LAB-DEB Documenti Filed 11/09/20 PagelD.2 Page 2 of 16

INTRODUCTION

1, This is an action for violations of publicity rights under laws of the state
of California, specifically Civil Code § 3344, common law, unfair competition,
false endorsement and false advertising arising under the laws of the United States,
specifically 15 U.S.C. § 1125{a), arising out of Defendant’s unauthorized use and
commercial exploitation of the likeness and other identifying attributes of Plaintiff
in a video game, and all of which Defendants’ use thereof is deceiving the public
into believing Piaintiff is connected to and/or affiliated with Defendants and/or the
video game is endorsed by Plaintiff, which it is not.

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over the claims herein
pursuant to 28 U.S.C. § 1331. This Court also has diversity jurisdiction over the
claims herein pursuant to 28 U.S.C. § 1332. The Court has pendant jurisdiction
over the corresponding state and common law claims.

3. This Court has personal jurisdiction over the parties to this action
because (i) Plaintiff's claims arise, in part, in this judicial district, and (ii) each
party does business in this judicial district.

4, Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants are
subject to personal jurisdiction in this district. Venue is proper in this judicial
district pursuant to 28 U.S.C. § 1391 because Plaintiff's claims arise, in part, in this

judicial district, and each party does business in this judicial district.

-2-

COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.30 Page 8 of 23

Case

Oo Oo YW DHA MAW B&B WH Pe

NM BR RO BR RD RD BRD RD Ree ee
Oo sa DN WH FP WY NY KF DT ODO wo HS DH wr BR WH WY S&S ©

 

 

3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.3 Page 3 of 16

PARTIES

5. Plaintiff Zachary Miller is an individual and resident of San Diego
County, California.

6. Defendant Easy Day Studios Pty. Ltd. is an Australian proprietary
limited company. Upon information and belief it is the developer, publisher and
seller of the video game.

7. Defendant Reverb Communications, Inc. is a California corporation.
Upon information and belief it is the distributor, publisher and marketer of the
video game.

FACTUAL ALLEGATIONS

8. Zachary Miller is a well-known professional skateboarder and has been
for over thirteen (13) years. During that time, he has been sponsored by some of the
largest and highest profile companies in the skateboard industry, such as
Quiksilver, DC Shoes, Nixon and Spitfire Wheels. For these companies he has
appeared in promotional campaigns and magazine editorial photographs. He has
also appeared in advertisement campaigns for companies like, Google, NBC and
Activision, to name just a few. The video advertisement for Google can be viewed
at the following link https:/Avww.youtube.com/watch?v=BL1p2_J-
H68&list-ULMzTqABK4SzU&index=1000. And below are several representative

images of Plaintiff appearing in advertisements.

-3-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.31 Page 9 of 23

Cas@/3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.4 Page 4 of 16

1 a ee History Bookmarks Window Help

“Se Le fe | : an 5 ; : - er etn)

 

SP Youtube

 

 

-4-

 

COMPLAINT

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.32 Page 10 of 23

Cas@|3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelID.5 Page 5 of 16

 

BACH MBLER

 

-5-
COMPLAINT

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.33 Page 11 of 23

 

 

 

Cas@|3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.6 Page 6 of 16
1
2
3
4
5
6
7
8
9
10
li
12
13
14
15 Lo. . ; .
9. Asa result of Plaintiff's world class skating and promotional efforts, his
16
17 || image is incredibly valuable to him and to the companies that sponsor him. Over
18 || the years Mr. Miller has been paid hundreds of thousands of dollars by companies
19 .
for the use of his image.
20
1 10. On or about April 12, 2019 Plaintiff was requested to provide limited
22 |\assistance to an agent of Defendants in connection with the development of a video
23
game. Plaintiff understood that his only role was to wear several different clothing
24
25 || outfits and have those outfits motion captured for use in a video game where
26 || characters skateboard. Plaintiff was compensated a mere two hundred fifty ($250)
27
dollars and Defendants’ agent said that they would not use his image in the game.
28
-6-
COMPLAINT

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.34 Page 12 of 23

Case

co ~) BK tw PB WwW PD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.7 Page 7 of 16

If Plaintiff had consented to Defendants using his image in a video game he would
have required that he be compensated more in line with his other
sponsorship/endorsement deals. Plaintiff never consented to Defendants using his
likeness in said game. During the motion capturing session and in a subsequent
communication, Defendants’ agent assured him that the “‘generic” character, for
which Plaintiff posed for motion capturing purposes, would not resemble him and
Plaintiff would not be identifiable in the video game, stating in a text message to
Plaintiff that the video game “... won’t have your name anywhere or anything
(emphasis added) if you’re worried about that.” Below is a photo of Plaintiff and

the “generic” character in the Game. The digital representation of Plaintiff, is an

almost an exact copy of Plaintiff.

  

11. Defendant released the video game “Skater XL” (Hereinafter the
“Game’”’) on or about July 28, 2020, with Plaintiff's digital image figuring
prominently in the marketing and promotion of the Game and as a main character

~7-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.35 Page 13 of 23

Cas¢|3:20-cv-02187-LAB-DEB Document1i Filed 11/09/20 PagelD.8 Page 8 of 16

Oo CO ~~ DN A FP WH NR

Be NM WH BR NR ND BRR RD RO ie
CO a WS OF & We NH! OO OBO OO ~TWT HR Hr BB WH WH KY CG

 

 

in the Game itself. Below is promotional image used to market the Game.

 

    

  
  

YOUR TRICKS. YOUR STYLE. INFINITE

are

 

”

SIBILITIES,

 

12. Shortly after the release of the Game, Plaintiff began receiving direct
messages and was tagged, on social media platforms, by third parties unknown to
Piaintiff, expressing excitement regarding Plaintiff being included as a character in

the Game. Below are just two of the many messages and tags Plaintiff received.

-g-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.36 Page 14 of 23

Case

—H 2 0 OO WA wm BP W Be

Me SN BR BR BO ND ND ORD ORDO Om ea ea aa eee
So sa HA ww F&F WY HY KF DT Oo Pe HDT DH NH BP WwW bv

 

 

 

3:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.9 Page 9 of 16

ae
ae Mee)

¥ Ina paraltet universe |
4 @zakramiller skates

Yessssss finally get to street and hits giant |

play as @zakramiller

Add This to Your Story >

G)} Send Message ae GY Senci Messane

13. Defendants’ promotion of the Game using Plaintiffs image without
his authorization allows Defendants to illegally profit from their misuse of
Plaintiffs likeness and false association with the Game.

14. The unlawful actions by Defendants amount to a willful and conscious
disregard for Plaintiff's rights, are knowingly false, and are intentionally designed
to capitalize on the goodwill, recognition and fame associated with Plaintiff.

15. All of Defendants’ aforementioned activities amounted to the blatant

and willful violation of Plaintiff's Publicity Rights, unfair competition and

-9-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.37 Page 15 of 23

Case

Oo fF ~F HR A BP W PP

NB NM NB BH RO RD BD ORD ROO ia aia aaa a a ee

Ls
bl

 

 

$:20-Cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.10 Page 10 of 16

violation of other state and common laws.

16. On September 9, 2020, Plaintiff's counsel sent a cease and desist letter
to Defendants’ counsel objecting to Defendants’ use of Plaintiff’s likeness.

17. On September 11, 2020, Defendants’ counsel replied by email, stating
that the correspondence was being forwarded to Defendants’ Australian counsel,

18. On September 14, 2020, Plaintiffs counsel, replied to Defendants’
counsel’s email requesting clarification of Defendants’ position. To date, Plaintiff
has not received a response to said email.

19. Defendants’ actions are causing and will continue to cause damage and
irreparable harm to Plaintiff and to his valuable reputation and goodwill with the
consuming public.

FIRST CAUSE OF ACTION
(False Endorsement (15 U.S.C. § 1125(a)))

20. Plaintiff repeats and reaileges each allegation set forth in the above
paragraphs as if set forth fully herein.

21. Defendants used distinctive attributes of Plaintiff's persona, including
his image and likeness without permission by using Plaintiff's digital image in the
Game.

22. Defendants’ unauthorized uses constitute false or misleading
representations of fact to falsely imply the endorsement of Defendants’ businesses
and product by Plaintiff.

23. Defendants’ unauthorized uses of Plaintiffs persona is likely to

-10-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.38 Page 16 of 23

Case

Oo Oo IA A Bw PB

BS BM BP ON OND BD ORD ORD ORD ie
oo sa DN wD FS Ww HY KK SC OHO WwW DW HH Hw BB Ww VY K& |

$:20-cv-02187-LAB-DEB Document1i Filed 11/09/20 PagelD.11 Page 11 of 16

confuse and deceive consumers as to Plaintiffs sponsorship and/or endorsement of
Defendants’ Game. Specifically, Defendants’ use of Plaintiffs image and likeness
is likely to cause consumers to mistakenly believe that Plaintiff is associated with
Defendants’ Game, or that he sponsors or endorses Defendants’ Game.

24. Asa direct and proximate result of the acts of false endorsement set
forth above, Plaintiff has suffered actual damages in an amount to be proven at
trial.

25. Plaintiff is entitled to the full range of relief available under the
Lanham Act, 15 U.S.C. § 1117, including, without limitation, an award of actual
damages and the disgorgement of Defendants’ profits arising from their false or
misleading acts.

26. Defendant’s conduct further renders this an “exceptional” case within
the meaning of the Lanham Act, thus entitling Plaintiff to an award of attorneys’
fees and costs.

27. Defendants committed the unauthorized acts described above knowing
that they are likely to cause consumers to falsely believe that Plaintiff endorses
Defendants’ Game. Defendants have thus willfully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is entitled
to an award of treble damages.

SECOND CAUSE OF ACTION
(False Advertising (15 U.S.C. § 1125(a)))

28. Plaintiff repeats and realleges each allegation set forth in the above

-ll-
COMPLAINT

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.39 Page 17 of 23

Case

OO co “DR A BB WY we

NM Me NR BR RD RD RD ORD ee
Oo ~s NHN AH & WD NY KH CO OB Oo SI DH A BR WH VY fF CO

 

 

4:20-cv-02187-LAB-DEB Documenti Filed 11/09/20 PagelD.12 Page 12 of 16

paragraphs as if set forth fully herein.

29. Defendants, through its conduct described above, have made false and
misleading statements of fact in commercial advertising efforts in connection with
the promotion of the Game.

30. These statements have and will continue to deceive a substantial
number of consumers.

31. This deception is material because it is likely to influence consumers
to purchase the Game.

32. These statements have been and will continue to be made in interstate
commerce, including, but not limited to, on Defendants’ website and other
promotional materials,

33. These statements have injured and will continue to injure Plaintiff.

34. Plaintiff is entitled to the full range of relief available under the
Lanham Act, 15 U.S.C. § 1117, including, without limitation, an award of actual
damages and the disgorgement of Defendants’ profits arising from their false or
misleading acts.

35. Defendants’ conduct further renders this an “exceptional” case within
the meaning of the Lanham Act, thus entitling Plaintiff to an award of attorneys’
fees and costs.

36. Defendants committed the unauthorized acts described above knowing
that they are likely to cause consumers to falsely believe that Plaintiff is associated

-12-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.40 Page 18 of 23

Case

CO co NM KR On B&B BW BE

NY BM BR BR NR RD RD RD RO i i a ea ea ea a
oO “sD FF WO YY SY ODO OBO wo ~T BH UH BP WH VP SF

L

 

 

§:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.13 Page 13 of 16

Defendants’ Game. Defendants have thus willfully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is entitled
to an award of treble damages.

THIRD CAUSE OF ACTION
(Violation of Cal. Civ. Code § 3344)

37. Plaintiff repeats and realleges each allegation set forth in the above
paragraphs as if set forth fully herein.

38. Defendants have willfully and without authorization used Plaintiff s
image and likeness for commercial purposes in the Game.

39. Defendants’ unauthorized use of Plaintiffs image and likeness
constitute a commercial misappropriation in violation of Section 3344 of the
California Civil Code.

40. Asa direct and proximate result of Defendants’ wrongful conduct,
Plaintiff has suffered, and will continue to suffer, damages in an amount to be
proven at trial.

41. Defendants have further been unjustly enriched by their
misappropriation of Plaintiff's statutory right of publicity. Accordingly, Plaintiff is
entitled to restitution of all income, profits, and other benefits resulting from
Defendants’ conduct, in an amount to be determined according to proof at trial.

42. Defendants’ actions as alleged herein were malicious, oppressive, and
fraudulent, and done with the intent to injure Plaintiff and with a willful and
conscious disregard for Plaintiff’s rights. As a result, Plaintiff is entitled to recover

-13-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.41 Page 19 of 23

Case

Oe CO ~ HO mw FP WH PB =

BN NR ND RD OD OR Rm a i
CO —~ Dw A F&F WY NH S&§ CO DO wo DY HO rH BP WW YP K& C3

4

 

8:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.14 Page 14 of 16

from Defendants punitive and exemplary damages in an amount sufficient to
punish and deter them and others from engaging in such acts in the future.

FOURTH CAUSE OF ACTION
(Violation of Common Law Right of Publicity)

43. Plaintiff repeats and realleges cach allegation set forth in the above
paragraphs as if set forth fully herein.

44. Plaintiff is the owner of the common law rights of publicity in
Plaintiff's name, image, likeness and persona necessary for endorsement deals.

45. Defendants have willfully and without authorization used Plaintiff's
image and likeness for commercial purposes, to advertise and promote the sale of
the Game.

46. Defendants’ unauthorized use of Plaintiff's image and likeness
constitutes a violation of California’s common law right of publicity.

47. Asa direct and proximate result of Defendants’ wrongful conduct,
Plaintiff has suffered, and will continue to suffer, damages in an amount to be
proven at trial.

48. Defendants have further been unjustly enriched by their infringement
of Plaintiffs common law right of publicity. Accordingly, Plaintiff is entitled to
restitution of all income, profits, and other benefits resulting from Defendants’
conduct, in an amount to be determined according to proof at trial.

49. Defendants’ actions as alleged above were malicious, oppressive, and
fraudulent, and done with the intent to injure Plaintiff and with a willful and

_14-
COMPLAINT

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.42 Page 20 of 23

Case

Oo cf SDR wh BR BH PB

we BM NHN BR NB BD RR ORD RO mei a ea a a
Oo —s NSN Or FF WD HM EF CO GBS Bo wD wm BP WH BH KS

 

 

#:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.15 Page 15 of 16

conscious disregard for Plaintiff’s rights. As a result, Plaintiff is entitled to recover

from Defendants punitive and exemplary damages in an amount sufficient to

punish and deter Defendants and others from engaging in such acts in the future.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks relief as follows:

1. On all Claims for Relief, for an award of actual and compensatory
damages in the hundreds of thousands of dollars according to proof:

2, Onaill Claims for Relief, for the disgorgement of Defendant’s profits
attributable to the infringement of Plaintiff’s intellectual property rights and rights
of publicity;

3. On the First and Second Claims for Relief, for treble damages;

4. On the Third and Fourth Claims for Relief, for an award of punitive
damages in an amount sufficient to deter unlawful conduct by Defendants in the
future;

5. For preliminary and permanent injunctions restraining and enjoining
Defendants, and all persons acting in concert with them, from using Plaintiff's
image and likeness;

6. For pre-judgment and post-judgment interest according to proof and to
the maximum extent allowed by law;

7. That Defendants be required to pay to Plaintiff all of his litigation

expenses, including but not limited to reasonable attorney’s fees and the costs of

-15-
COMPLAINT

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.43 Page 21 of 23

Case §:20-cv-02187-LAB-DEB Document1 Filed 11/09/20 PagelD.16 Page 16 of 16

this action.
8. That Plaintiff be awarded such other and further relief as the Court may

deem just and proper.

Dated: November 9, 2020 LAW OFFICES OF MATTHEW MILLER

Oo CO SH DH HR WwW YN eK

By: __/8/ Matthew Miller
Matthew Miller
Attorney for Plaintiff Zachary Miller

BR NM BR BR OND ORD ORD ODOR ea a
oO sa OA Oo BP WwW HN KF DBD Oo wo KH HR HN BR HY Be Oo

-16-
COMPLAINT

 

 

 
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.44 Page 22 of 23

Annexure “C”

“7
Attached is the Annexure referred fo as “C” in the Affidavit of Shawn Sallesi sworn this _/2_ day of December
2020 before me:

Ue

Witness ;
Name: Amailk a El- Vo urani

Qualification Tye ice of tie kaw -(€€298

QZ
Case 3:20-cv-02187-LAB-DEB Document 4-1 Filed 12/10/20 PagelD.45 Page 23 of 23

Case 3:20-cv-02187-LAB-DEB Document 1-1 Filed 11/09/20 PagelD.17 Page 1 of 1
1344 Rev. 06/17 CIVIL COVER SHEET

The J§ 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or ather papers as required by law, except as
provided by local rules of.court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

 

I, (a) PLAINTIFFS : EFEN Ay) . . .
(a) EOP FENRANES Pty Ltd, an Ausiraiian proprietary limited company,
Zachary Miller, an individual Reverb Communications, tnc,, a California corperation, and Does 1-25
Inclusive
(b) County of Residence of First Listed Plaintiff San Diego County of Residence of First Listed Defendant _ N/A - Australia
(EXCEPT IN US. PLAINTIFF CASES) HIN US. PLAINTIFF CASES ONLY)

NOTE. IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

€) Attomeys (Fiem Name, Address, and Telephone Number} Attorneys (if Known) 1
Matthew Miler, Law Offides of Matthew Male 20CV2187 LAB DEB
755 Fresca Court —_
Solana Beach, CA 92075 (858) 755-6688

 

 

I. BASIS OF JURISDICTION (Pace an “x” in One Box Only} HI. CIVIZENSHEP OF PRINCIPAL PARTIES (Piace an “¥" in One Box for Plaintiff
(For Diversity Cases Galy} and Que Box for Defendant)
Oi U.S. Government 2% 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O |  Ineerporated or Principal Place o4 aa

of Business In This State

2 U.S, Government 04 Diversity Citizen of Another State 42 © 2 Incorporated ad Principal Place os a5
Defendant (ladicate Citizenship of Parties ix Item HI} of Business In Another State
Citizen or Subject of a 43 © 3° Foreign Nation a6 m6

 

Foreign Country

 

 
  
   

    

     

IV. NATURE OF SUIT (Picce an One Box Onty)
Ee UN BACT Conc teres :

   

 
   

     
 

ado a

 
    
   

0 110 insurance PERSONAL INJURY PERSONAL INJURY [0 625 Dmug Related Seizure i 422 Appeal 28 USC 158 0 375 False Claims Act
{3 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 {1 423 Withdrawal & 376 Qui Tam (31 USC
130 Miller Act 0 315 Aizpiane Product Product Liability © 690 Other 28 USC 137 3729(a))
C1 140 Negotiable Instrument Liability O 367 Health Care? C} 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical i 2210 410 Antitrust
& Enforcement of Judgment Slander Personal Injury $20 Copyrights C1 430 Banks and Banking
@ 151 Medicare Act © 330 Federal Employers’ ~ Product Liability Gi 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability D368 Asbestos Personal Ci 835 Patent - Abbreviated 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans} 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY & re PRECURITS 4 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle (4) 370 Other Fraud 8&8 C1395} CO 490 Cable/Sat TV
160 Stockholders’ Suits © 355 Motor Vehicle © 37] Truth in Lending Act f] 862 Black Lung (923} C1 850 Securities‘/Commoadities/
i90 Other Contract Product Liability C 380 Other Personal 1 720 Labor/Management J 863 DIWC/DIWW (405(2)) Exchange
193 Contract Product Liability ] 360 Other Personal Property Damage Relations © 864 SSID Title XVI % 890 Other Statutory Actions
0 196 Franchise Injury Cl 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(¢)) O 891 Agricultural Acts
CO 362 Personal Injury - Product Liability O 75} Faraily and Medical @ 893 Environmental Matters
Medi ipractice Leave Act 9 895 Freedom ef Information

 
 

         
   

 

 

 

 

 

 

ae BY: 740 790 Other Labor Litigation EL PAxSE : Act
O 246 Land Condemnation © 440 Other Civil Rights C1 79! Employee Retirement OF 870 Taxes (US. Plaintiff O 896 Arbitration
G 226 Foreclosure 0 44] Voting 1 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
& 230 Rent Lease & Ejectment GO 442 Employment © $i0 Motians to Vacate & 871 IRS—Third Party Act/Review or Appeal of
Of 240 Torts to Land 0 443 Housings Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 1 930 Constiutionality of
G 290 All Other Real Property 1 445 Amer. w/Disabilities -} 335 Death Penaity 8 State Statutes
Employment Other: 1 462 Naturalization Application
O 446 Amer. w/Disabilities -] 1 540 Mandamus & Other [0 465 Other Immigyation
Other O 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN {Place an “X" in One Box Only)
1 Original 12 Removed from OG 3° Remanded from G 4 Reinstated or O 5 Transferred fom (© 6 Multidistrict 118 Maltidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

tspecifv) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do mar cite jurisdictional statutes unless diversity):

ISUS.C. § 1125(A)

 

VL CAUSE OF ACTION

 

 

 

 

 

 

 

 

Brief description of cause:
false endorsement, violation of publicity rights and false advertising
VIE. REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,G00.00 JURY DEMAND: MlYes ONo
VIII. RELATED CASE(S) a
iF ANY (See nstractions) TNE DOCKET NUMBER
BATE SIGNATURE OF ATTORNEY OF RECORD
11/09/2020 ‘/s/ Matthew Miller
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

(BAZ
